FILED
                              NOT FOR PUBLICATION                           AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



USHA LATA; YASUYUKI SUZUKI,                       No. 08-74602

               Petitioners,                       Agency Nos. A072-167-961
                                                              A072-167-962
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Usha Lata, a native and citizen of Fiji, and her husband, Yasuyuki Suzuki, a

native and citizen of Japan, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008), and we deny the petition for review.

         The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present

sufficient evidence of changed circumstances in Fiji to qualify for an exception to

the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at

996-97.

         We reject petitioners’ contention that the BIA did not adequately examine

their evidence because they have not overcome the presumption that the BIA

reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.




                                            2                                     08-74602